 532DECISIONSOF NATIONALLABOR RELATIONS BOARDWagner Electric Corporation,Chatham DivisionandLocal 102,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 22-RC-3571September22, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certificattion uponConsent Election, an election by secret ballot wasconducted by the Regional Director for Region 22on March 23, 1967, among employees in the stipu-lated unit.After the election, the parties werefurnished a tally of ballots which showed that of ap-proximately 523 eligible voters, 465 cast ballots, ofwhich 243 were for the Petitioner, 203 were for theIntervenor,' 11 were against the participating labororganizations, and 8 were challenged. Thereafter,the Employer and the Intervenor filed timely objec-tions to conduct affecting the results of the election.In accordance with National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand, on April 28, 1967, duly served on the partieshis report on objections to the election, in which herecommended that the objections to the election beoverruled in their entirety and that the Petitioner becertified as the collective-bargaining representativeof the employees in the appropriate bargaining unit.Thereafter, the Employer and the Intervenor filedtimely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employeesemployed at the Employer's plant at 630 WestPleasant Avenue, Livingston, New Jersey, ex-cluding salaried technical employees, profes-sional employees, office clerical and sales em-ployees, and guards and supervisors as definedin the Act.5.The Board has considered the RegionalDirector's report, the recommendations, and theentire record in this case, including the Employer'sand Intervenor's exceptions, and makes the follow-ing findings:The Petitioner's preelection campaign includedmailing to eligible employees a certificate of groupinsurance supplying $500 life, up to $1,000 ac-cidental death, and $100 funeral expense coverage,and a number of leaflets describing the policy andits application to employees who joined the Peti-tioner.The Employer contends that all thesematerials interfered with the election, while the In-tervenor relies on the mailing of the group insurancecertificate and other items sent with it.There is no dispute as to the basic facts of thePetitioner's campaign insofar as this aspect isconcerned.2 On February 2, 1967, Petitioner dis-tributed a leaflet which stated that "Signing up withLocal 102 will also automatically give you a $500Life Insurance issued by Conn. General Life Ins.Co.with an additional $100 Funeral ExpenseBenefit Rider. You will also be entitled to Benefitsfrom the International Union." On February 14,another leaflet advised employees that all who hadsigned up with the Petitioner "are covered by a LifeInsurance policy of $500 plus a $100 Funeral ex-pense benefit."And, on February 22, anotherleaflet stated that "THE ONLY BENEFIT OF SIGNINGUP NOW IS THAT YOU AS A MEMBER NOW WILL BECOVERED FOR UNION BENEFITS SUCH AS $500 LIFEINSURANCE, $1000 ACCIDENTAL DEATH, EYEGLASSSERVICE, LEGAL SERVICE AND OTHER BENEFITS."On March 9 and 10, after it received theExcelsiorlist, the Petitioner mailed a leaflet andthree enclosures: (1) the leaflet specifically statedthat the insurance company "has informed us thatthey will cover all Wagner Livingston Employeeswho are signed up in Local 102 as of March 1,1967, provided that the enclosed Beneficiary cardisfilled out and mailed back promptly"; (2) onebooklet was entitled "Your Group Insurance Plan"and summarizes the terms of the policy and therequirements for coverage, which include 60 daysof permanent full-time work, but does not sum-'LocalUnion No 2195, International Brotherhood of ElectricalWorkers, AFL-CIO, intervened and participated in the entire proceeding2 In view of our decision on this issue, we find it unnecessary to con-sider the Intervenor's exception to the Regional Director's rejection of thecontention that the Petitioner's announcements over a sound truck inter-fered with the electionLike the Director, we find no ment in the Intervenor's position that acocktail party held by the Petitioner within a week of the election con-stituted an attempt "to buy votes with canapes and unlimited liquor."TheGolub Corp.,159NLRB 355, 362,Morris Se,dmon, et a!, dlblaSouthwester Co ,I 1 1 NLRB 805, 814, 816.167 NLRB No. 75 WAGNER ELECTRIC CORP.marize the definitions of the certificate of insurancewhich provides for coverage of such employeeswhen they are in a collective-bargaining unitrepresented by the Petitioner who work for an em-ployer who contributes or makes payroll deductionsfor the coverage; (3) a second booklet was the Cer-tificate of Insurance containing all the terms of thepolicy; and, finally, (4) there was a printed businessreply postal card on which to supply informationconcerning the insured and a designation ofbeneficiary, the last line of which (before the signa-ture) stated "This form also requests membershipin" the Petitioner.The Regional Director found no misrepresenta-tion by the Petitioner and no threats of reprisal or il-legal promise of benefits. In recommending that theobjections be overruled, he cited the recent decisioninDit-Mco, Inc.,163NLRB 1019, which in-volved a waiver of union dues and initiation fees,and observed that although the objection here is notbased on the same waiver as was involved inDit-Mco,the Board's reasoning in that case can applyhere. The Regional Director further found that thelife insurance policy was merely an incident ofmembership and that Petitioner would be remiss ifitdid not extend to new applicants the benefits towhich all members were entitled. Again citingDit-Mco,the Regional Director stated that the sole dif-ference between the affected employees here andother members of the Petitioner is that for a limitedperiod of time they were not obligated to pay uniondues and initiation fees, an inducement held to beharmless in the cited case. He, accordingly, recom-mended that the objection be overruled since it didnot raise a substantial and material issue affectingthe results of the election.An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 22 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director. The RegionalDirector shall make the list available to all parties to the election. No ex-533We do not agree with the Regional Director'sanalysis of the problem presented by the objectionshere, for we perceive a substantive distinctionbetween this gift of life insurance coverage and awaiver of initiation fees, with which the RegionalDirector equates it. Where there is a waiver of ini-tiation fees, thereisno enhancementof the em-ployees'economicposition,butmerelyanavoidance of a possible future liability. Moreover,such waiver is a customary practicein organizingcampaigns. In contrast, the gift of immediate life in-surance coverage is a tangible economic benefit andismost unusual.It is our view that the gift of life insurancecoverage to the prospective voters is more akin toan employer's grant of a wage increase in anticipa-tion of a representation election than it is to awaiver ofunioninitiation fees and that it subjectsthe donees to a constraint to vote for the donorunion.In this connection it is noted that coveragewas automatic and required no physical examina-tion or medical report. We conclude that by such agift the Petitioner destroyed the atmosphere whichthe Board seeks to preserve for its elections in orderthat employees may exercise freedom of choice onrepresentation questions. Accordingly, we shall setaside the election and direct that a second electionbe held.ORDERIT IS HEREBY ORDERED that the election in thiscase conducted on March 23, 1967, be, and ithereby is, set aside.[Direction of Section Election3 omitted frompublication. ]tension of time to file this list shall be granted by the Regional Director ex-cept in extraordinary circumstances Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are filedExcelsior Underwear Inc.,156 N LRB 1236.